                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF VIRGINIA
                                  RICHMOND DIVISION

    PETER VLAMING,

                     Plaintiff,
                                                       Civil Action No. 3:19-cv-00773
          v.
                                                       Hon. John A. Gibney, Jr.
    WEST POINT SCHOOL BOARD; LAURA
    ABEL, in her official capacity as Division
    Superintendent; JONATHAN HOCHMAN,
    in his official capacity as Principal of West     PLAINTIFF’S MOTION TO REMAND
    Point High School; and AMY SAUNDERS or AND FOR COSTS AND FEES
    her successor in office, in her official capacity
    as Assistant Principal of West Point High
    School,1

                   Defendants.




1
 When “a public officer who is a party in an official capacity” either “resigns” or “otherwise
ceases to hold office,” then, if the action is still pending, “the officer’s successor is automatically
substituted as a party.” Fed. R. Civ. Proc. 25(d). Here, Amy Saunders has replaced Suzanne
Aunspach as assistant principal of West Point High School, WEST POINT HIGH SCHOOL,
https://wphs.wpschools.net/staff (last visited Nov. 19, 2019); thus, Ms. Saunders is automatically
substituted as a Defendant in Ms. Aunspach’s place.

The office of the Assistant Principal has waived objections to service by making a general
appearance. Both Virginia and federal courts have consistently recognized that “appearing to the
action, or a general appearance, is a waiver of all questions of the service of process, and is
equivalent to personal service.” Norfolk & W. R. Co. v. Sutherland, 105 Va. 545, 549 (1906)
(citations omitted); see also Nixon v. Rowland, 192 Va. 47, 50 (1951) (citing cases) (“[A] general
appearance in a case is a waiver of process, equivalent to personal service of process, and confers
jurisdiction of the person on the court”); Fitzgerald & Mallory Constr. Co. v. Fitzgerald, 137
U.S. 98, 105 (1890) (same); cf. Foster v. Arletty 3 S.A.R.L., 278 F.3d 409, 414 (4th Cir. 2002)
(citation omitted) (same). Here, Defendant Aunspach, in her official capacity, appeared in this
action when her counsel made an appearance in her name in this Court on October 22. See Defs’
Notice of Removal, at 1, ECF No. 1. Thus, Ms. Aunspach, in her official capacity for the office
of Assistant Principal, has waived any personal jurisdiction objections to service, and this Court
has personal jurisdiction over her.
                                                   1
       Plaintiff moves to remand this lawsuit to the Circuit Court for Prince William County,

Virginia. Defendants assert this case should be removed to federal court on two grounds, both of

which are insufficient. As explained in the memorandum in support of this motion—which

Plaintiff is filing concurrently today—Defendants cannot remove based on federal question

jurisdiction because (1) no claim in the well-pleaded complaint “aris[es] under the Constitution,

laws, or treaties of the United States,” (2) the “small class” of exceptions to the well-pleaded

complaint rule does not apply, and (3) Defendants cannot use an anticipated defense as a basis for

removal. Additionally, Defendants cannot remove based on their singularly unique interpretation

of 28 U.S.C. § 1443(2), as none of the claims in the well-pleaded complaint allege Defendants’

failure to act under state law; rather, all of the claims allege that Defendants acted, violating

Plaintiff’s rights under the Virginia constitution and statutes.

       Because Defendants’ removal was improper, Mr. Vlaming moves for an award of actual

costs and attorneys’ fees incurred in the removal and remand proceedings.




                                                  2
Respectfully submitted on this 21st day of November, 2019,

                                                    /s/ Jonathan Caleb Dalton
                                                    J. Caleb Dalton
                                                    Virginia State Bar #83790
                                                    ALLIANCE DEFENDING FREEDOM,
                                                    440 First Street NW, Suite 600
                                                    Washington, D.C. 20001
                                                    Tel: (202) 393-8690
                                                    Fax: (202) 347-3622
                                                    cdalton@ADFlegal.org

                                                    Shawn A. Voyles
                                                    Virginia State Bar #43277
                                                    MCKENRY DANCIGERS DAWSON, P.C.
                                                    192 Ballard Court, Suite 400
                                                    Virginia Beach, VA 23462
                                                    Tel: (757) 461-2500
                                                    Fax: (757) 461-2341
                                                    savoyles@va-law.org


                                                    Counsel for Plaintiff




                                              3
                                CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of November, 2019, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send an electronic notification to

the following attorney of record:

                                Stacy L. Haney, Esq.
                                HANEY PHINYOWATTANACHIP PLLC
                                11 S. 12th Street, Suite 300C
                                Richmond, VA 23219
                                shaney@haneyphinyo.com

                                Counsel for Defendants


                                                             /s/ Jonathan Caleb Dalton
                                                             J. Caleb Dalton
                                                             Virginia State Bar #83790
                                                             ALLIANCE DEFENDING FREEDOM,
                                                             440 First Street NW, Suite 600
                                                             Washington, D.C. 20001
                                                             Tel: (202) 393-8690
                                                             Fax: (202) 347-3622
                                                             cdalton@ADFlegal.org


                                                             Counsel for Plaintiff




                                                4
